BY THE COURT.
Epitomized Opinion
Plaintiff was an employe of the Miller Rubber Co. of Akron, and claimed that he sustained certain injuries from being overcome by poisonous fumes. Several months after the accident he made application to the State Industrial Commission for compensation, but was refused upon the grounds that he did not suffer such injury while working. He then prosecuted an appeal to the common pleas court. At the trial the statement of the plaintiff, the statement of one of the Company’s agents and the statement of a doctor were introduced in evidence in support of plaintiff’s claim. The Commission introduced evidence showing that the plaintiff did not inform any of his doctors that he had suffered such an injury, the. statement of two doctors that the plaintiff was suffering from no such injury, the fact that application for compensation was not made until eighteen months after alleged injury, and the company’s report showing that no injurious gases were given off, and that plaintiff was only occasionally near the vats where these chemicals were used. The jury found for the plaintiff and the Commission prosecuted error upon the ground that the verdict was against the weight of the evidence. In reversing the judgment the court of appeals held:
1.- That the verdict was manifestly against the weight of evidence.